DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Status of Claims
Claims 1, and 6-19 are presently under consideration and claims 2-5 are cancelled by applicant’s amendments to the claims filed with the response dated 22 August 2022.
Applicant’s amendments to the claims filed with the response dated 22 August 2022 have overcome the indefiniteness rejection of claim 13 under 35 U.S.C. 112(b) and the anticipation rejections of claims 1-9, 14, and 17-19 under 35 U.S.C. 102(a)(1)/(a)(2) over Declerck’191 et al (US 2015/0144191). As such, these rejections are withdrawn.
Upon further search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejection are set forth below.
Applicant’s amendments to the claims have raised new issues of indefiniteness  under 35 U.S.C. 112(b) as set forth below.
Claim 6 is objected to for a minor spelling error.
Applicant’s arguments filed with the response dated 22 August 2022 where applicable are addressed below.

Claim Interpretation
No special technical definition is given for either of the terms “sheet” and “layer”  in applicant’s instant specification and as such the terms “sheet” and “layer” are being afforded their broadest reasonable interpretation in the art in view of their common definitions in the dictionary recited below:

Sheet(https://web.archive.org/web/20180220141713/https://dictionary.cambridge.org/us/dictionary/english/sheet): A large rectangular piece of cloth used to cover a bed, or a rectangular piece of any material, such as paper, glass, or metal. A sheet is also a thin layer of something.

Layer(https://web.archive.org/web/20180122130408/https://dictionary.cambridge.org/us/dictionary/english/layer): A thin sheet of a substance on top of a surface, or a level of material that is different from the material on either side.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“at least on third sheet” in line 3 of claim 6 should be corrected to recite “at least one third sheet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein each of said at least one first sheet, at least one second sheet and at least one third sheet, has one upper surface, one lower surface and one or more outer sides” and further recites “wherein each of said at least one first sheet, at least one second sheet and at least one third sheet, are stacked one in relation to the other so that the larger surfaces of said at least one first, at least one second and at least one third sheet, are in direct contact one with the other” and further recites “wherein the lower larger surface of said at least one first sheet is in direct contact with the upper larger surface of said at least one second sheet, the lower larger surface of said at least one second sheet is in direct contact with the upper larger surface of said at least one third sheet”.
It’s unclear if the recited “the larger surfaces” “lower larger surface” and “lower surface” in claim 1 are meant to refer to the same or different surfaces or if the recited “the larger surfaces” “upper larger surface” and “upper surface” are meant to refer to the same or different surfaces. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
If the lower larger surface and lower surface are the same surface in each sheet, then this surface should be consistently called either the lower larger surface or the lower surface in the claims. Likewise if the upper larger surface and upper surface are the same surface in each sheet, then this surface should be consistently called either the upper larger surface or the upper surface in the claims.
Claims 6-19 are also rendered indefinite by their dependence from indefinite claim 1.

Claim 14 recites “a frame of a plurality of photovoltaic cells (or solar cells) in contact with the outer sides of the at least one luminescent solar concentrator according to claim 1”.
Claim 1 from which claim 14 depends only appears to recite one luminescent solar concentrator and not “at least one luminescent solar concentrator” and it’s not clear what additional luminescent solar concentrators are being referenced by the recitation “the at least one luminescent solar concentrator according to claim 1”.
Furthermore, the recitation of “the outer sides” of the at least one luminescent solar concentrator according to claim 1 appears to lack antecedent basis in claim 14 as although the luminescent solar concentrator of claim 1 inherently has one outer side that the frame of photovoltaic cells will contact, no specific shape of the luminescent solar concentrator is claimed and thus it’s not inherent that the luminescent solar concentrator of claim 1 has more than one outer side and claim 14.
As such, the scope of claim 14 cannot be properly determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck’191 (US 2015/0144191), and further in view of Azumada (US 2013/0098443) and further in view of Declerck’018 (US 2015/0129018).

Regarding claim 1 Declerck’191 discloses a luminescent solar concentrator comprising:
- at least one first sheet comprising a matrix of a transparent material and at least one first photoluminescent organic compound having an absorption interval within the range 400 nm to 550 nm and an emission interval within the range 500 nm to 650 nm (paras [0030], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (a) having luminescent downshifting compound absorbing light in the  range of 280 to 400 nm and emitting light in the range of 400 to 550 nm, where these ranges include absorption and emission intervals within the claimed ranges); 
- at least one second sheet comprising a matrix of a transparent material and at least one second photoluminescent organic compound having an absorption interval within the range 420 nm to 650 nm and an emission interval within the range 580 nm to 750 nm (paras [0032]-[0033], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (b) having luminescent downshifting compound absorbing light in the range of 360 to 470 nm and emitting light in the range of 410 to 670 nm, where these ranges include absorption and emission intervals within the claimed ranges); 
- at least one third sheet comprising a matrix of a transparent material and at least one third, optionally photoluminescent, organic compound having an absorption interval within the range 550 nm to 750 nm and an emission interval within the range 700 nm to 900 nm (paras [0034], [0038]-[0041], [0048] see: coextruded polymer sheet comprising a transparent polymer film layer (c) having luminescent downshifting compound absorbing light in the range of 360 to 570 nm and emitting light in the range of 410 to 750 nm, where these ranges include absorption and emission intervals within the claimed ranges),
 wherein each of said at least one first sheet, at least one second sheet and at least one third sheet, has one upper surface, one lower surface and one or more outer sides ([0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which will have the recited structure of polymer layers (sheets) having the recited upper and lower surfaces and outer side(s)), 
wherein each of said at least one first sheet, at least one second sheet and at least one third sheet, are stacked one in relation to the other so that the larger surfaces of said at least one first, at least one second and at least one third sheet, are in direct contact one with the other ([0020], [0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which by the nature of being coextruded are stacked directly adjacent one another so that the larger surfaces of said at least one first, at least one second and at least one third sheet (polymer layers), are in direct3 contact one with the other), 
wherein the lower larger surface of said at least one first sheet is in direct contact with the upper larger surface of said at least one second sheet, the lower larger surface of said at least one second sheet is in direct contact with the upper larger surface of said at least one third sheet ([0020], [0038]-[0041], [0056]-[0057] see: coextruded polymer sheet comprising first polymer layer (a), second polymer layer (b) and third polymer layer (c) which by the nature of being coextruded are stacked directly adjacent in the claimed manner with their larger surfaces in direct3 contact one with the other).
Declerck’191 does not explicitly disclose where the luminescent solar concentrator is of neutral coloration.
Azumada teaches luminescent solar concentrators integrated into buildings including one or more multilayer mirrors or filters (11) positioned in front of a luminescent concentrator (10) (Figs. 3-4) or behind (Figs. 7-8) or on both front and rear sides (Figs. 11-14) where said multilayer mirrors or filters are included to give the luminescent solar concentrator a more neutral (gray color) aesthetic appearance to an observer viewing the luminescent solar concentrator from either or both of an interior and/or exterior of the building such that the coloring of the luminescent solar concentrator does not disfigure or spoil a view of the building (paras [0002], [0016]-[0021], [0065]).
Azumada and Declerck’191 are combinable as they are both concerned with the field of luminescent solar concentrators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the luminescent solar concentrator of Declerck’191 in view of Azumada to further include one or more multilayer mirrors or filters (11) as taught by Azumada positioned in front of and/or behind the luminescent concentrator of Declerck’191 as Declerck’191 teaches the luminescent solar concentrator can be integrated into a building (Declerck’191, paras [0084]-[0085]) and Azumada teaches said multilayer mirrors or filters are included to give the luminescent solar concentrator a more neutral (gray color) aesthetic appearance to an observer viewing the luminescent solar concentrator from either or both of an interior and/or exterior of the building such that the coloring of the luminescent solar concentrator does not disfigure or spoil a view of the building (paras [0002], [0016]-[0021], [0065]).
Regarding the claim 1 limitation “wherein the at least one first sheet, the at least one second sheet, and the at least 2one third sheet are separate cast structures”, Declerck’191 teaches in paras [0006] the coextruded first polymer layer (a), second polymer layer (b) and third polymer layer (c) are separate polymer layers or structures but Declerck’191 does not explicitly disclose where these structures are “cast” as claimed.
Declerck’018 teaches where a luminescent solar concentrator of coextruded polymer layers (Declerck’018, [0079]-[0081], [0097]-[0098]) and teaches melt coextrusion casting as a preferable process for forming the sheets (Declerck’018, [0118]).
Declerck’018 and modified Declerck’191 are combinable as they are both concerned with the field of luminescent solar concentrators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the luminescent solar concentrator of Declerck’191 in view of Declerck’018 such that the coextrusion process for forming the luminescent solar concentrator of Declerck’191 is melt coextrusion casting as taught by Declerck’018 (Declerck’018, [0118]) as Declerck’018 teaches this coextrusion process as a preferable for forming such a luminescent solar concentrator of stacked films or sheets (Declerck’018, [0118]).
As the coextrusion process of modified Declerck’191 is a melt coextrusion casting process, the separate polymer layers or structures of Declerck’191 are thus considered to meet the structural limitations of being separate cast structures as claimed.

Regarding claim 6 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, wherein said transparent material of each of said at least one first sheet, at least one second sheet, and at least one third sheet is selected from transparent polymers including poly(methyl methacrylate), polycarbonate, polyvinyl butyral, ethylene-vinyl acetate copolymers, polyurethane, styrene-butadiene copolymers (Declerck’191, [0048]).

Regarding claim 7 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, wherein said at least one first photoluminescent organic compound is selected from the group consisting of:
- one or more benzothiadiazole compounds; 
- one or more disubstituted benzoheterodiazole compounds;  
- one or more disubstituted diaryloxybenzoheterodiazole compounds; 
- one or more perylene and perylenimide compounds ([0025]-[0026] see: perylene dyes); 
- one or more benzopyranone compounds  or mixtures thereof ([0024], [0043] see Coumarin dyes); 
and any mixtures thereof.

Regarding claim 8 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, wherein said at least one second5 photoluminescent organic compound is selected from the group consisting of: 
- one or more disubstituted benzoheterodiazole compounds; 
- one or more disubstituted diaryloxybenzoheterodiazole compounds; 
- one or more compounds comprising one benzoheterodiazole group and at least one benzodithiophene group; 
- one or more disubstituted naphtathiadiazole compounds; 
- one or more benzothiadiazole dithiophene compounds; 
- one or more perylene compounds ([0025]-[0026] see: perylene dyes); 
 - one or more compounds derived from the fluorone family or mixtures thereof [0023], [0032] see: Rhodamine dyes); and 
Any mixtures thereof.

Regarding claim 9 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, wherein said at least one third, optionally6 photoluminescent, organic compound is selected from the group consisting of: 
- one or more phenothiazine compounds substituted with alkyl and/or alkyl amine groups; 
- one or more phenoxazine compounds ([0023] see: Nile Blue); 
- one or more anthraquinone compounds substituted with alkyl amine groups and any mixtures thereof.

Regarding claim 10 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, and regarding the claim 10 limitation wherein, in said at least one first sheet, said at least one first photoluminescent organic compound is present in said matrix of a transparent material in a quantity within the range 10 ppm to 200 ppm, Declerck’191 teaches  said at least one first photoluminescent organic compound is present in said matrix of a transparent material in a quantity within the overlapping range of 200 ppm up to 1000 ppm (para [0047]). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 15 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, wherein said at least one first photoluminescent organic compound has an absorption interval within the range 420 nm to 500 nm and an emission interval within the range 520 nm to 620 nm (paras [0032]-[0033], [0038]-[0041], [0048] see: transparent polymer film layer (b) having luminescent downshifting compound absorbing light in the range of 360 to 470 nm and emitting light in the range of 410 to 670 nm, where these ranges include absorption and emission intervals within the claimed ranges), 
wherein said at least one second photoluminescent organic compound has an absorption interval within the range 480 nm to 600 nm and an emission interval within the range 600 nm to 700 nm (paras [0034], [0038]-[0041], [0048] see: transparent polymer film layer (c) having luminescent downshifting compound absorbing light in the range of 360 to 570 nm and emitting light in the range of 410 to 750 nm, where these ranges include absorption and emission intervals within the claimed ranges), and although Declerck’191 does not explicitly disclose an embodiment where wherein said at least one third, optionally photoluminescent, organic compound has an absorption interval within the range 570 nm to 700 nm and an emission interval within the range 740 nm to 850 nm, Declerck’191 teaches the luminescent concentrator can include additional downshifting layers to convert to a longer wavelength range, and teaches photoluminescent, organic compounds having an absorption interval within the range 570 nm to 700 nm and an emission interval within the range 740 nm to 850 nm (para [0034] see: compounds such as Pyridine 2, and Lambdachrome LC 8400). Declerck’191 teaches the absorption and emission spectrums of the luminescent compounds are selected to “cascade” where radiation emitted by one compound is absorbed by a next compound (para [0038]) where the light emission is in a longer range where a photovoltaic cell is more efficient at photovoltaic conversion (paras [0064]-[0066]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further include another polymer sheet having a photoluminescent organic compound with an absorption interval within the range 570 nm to 700 nm and an emission interval within the range 740 nm to 850 nm as taught by Declerck’191 (para [0034] see: compounds such as Pyridine 2, and Lambdachrome LC 8400) in the luminescent solar concentrator of Declerck’191, as Declerck’191 teaches the luminescent concentrator can include additional downshifting layers to convert to a longer wavelength range, where the light emission is in a longer range where a photovoltaic cell is more efficient at photovoltaic conversion (paras [0064]-[0066]). Longer wavelength light in the 740 nm to 850 nm spectrum is more efficiently absorbed by CdTe solar cells. 

Regarding claim 17 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 7, wherein said one or more benzothiadiazole compounds is 4,7-di(thien-2'-yl)-2,1,3- benzothiadiazole; wherein said one or more disubstituted benzoheterodiazole compounds is selected from the group consisting of 4,7-bis[5-(2,6-dimethylphenyl)-2-8 thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[5-(2,6-di-iso-propylphenyl)-2- thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[4,5-(2,6-dimethylphenyl)-2- thienyl]benzo[c]1,2,5-thiadiazole, and mixtures thereof; 
wherein said one or more disubstituted diaryloxybenzoheterodiazole compounds is selected from the group consisting of 5,6-diphenoxy-4,7-bis(2-thienyl)-2,1,3-benzothiadiazole, 5,6-diphenoxy-4,7- bis[5-(2,6-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5- (2,5-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5-(2,5- dimethylphenyl)-2-thienyl]benzo[c]-1,2,5-thiadiazole, 5,6-diphenoxy-4,7-bis[5-(2,6- diisopropyl-phenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, and mixtures thereof; 
wherein said one or more perylene and perylenimide compounds is selected from the group consisting of Lumogen* F083, Lumogen* F170, Lumogen* F240, and mixtures thereof (para [0028] see: Lumogen F Yellow 083, Lumogen F Orange 240); and 
wherein said one or more benzopyranone compounds selected from the group consisting of Coumarin 6, Coumarin 30, of Acros, and mixtures thereof.  

Regarding claim 18 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 8, wherein said one or more disubstituted benzoheterodiazole compounds is selected from the group consisting of 4,7-bis[5-(2,5-dimethoxyphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole,4,7-bis[5-(2,6-dimethoxy-phenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole, 4,7-bis[5-(2,4- dimethoxyphenyl)-2-thienyl]benzo[c]1,2,5-thiadiazole and mixtures thereof; 
wherein said one or more disubstituted diaryloxybenzoheterodiazole compounds is 5,6-diphenoxy-4,7- bis[5-(2-naphthyl)-2-thienyl]benzo[c]1,2,5-thiadiazole; wherein said one or more compounds comprising one benzoheterodiazole group and at least one benzodithiophene group is 4,7-bis(7',8'-dibutyl-benzo[1',2'-b':4',3'-b"]dithien-5'-yl)- benzo[c][1,2,5]thiadiazole; 
wherein said one or more disubstituted naphtathiadiazole compounds is selected from the group consisting of 4,9-bis(7',8'-dibutyl-benzo[1',2'- b':4',3'-b"]dithien-5'-yl)-naphtho[2,3-c] [1,2,5]thiadiazole, 4,9-bis(thien-2'-yl)- naphtho[2,3-c][1,2,5]thiadiazole and a mixture thereof; 
wherein said one or more benzothiadiazole dithiophene compounds is selected from the group consisting of 4,7- bis(5-(thiophen-2-yl)thiophen-2-yl)benzo[c][1,2,5]thiadiazole, 4,7-di(5"-n-hexyl-2',2"- 9 dithien-5'-yl)-2,1,3-benzothiadiazole and a mixture thereof; 
wherein said one or more perylene compounds is N,N'-bis(2',6'-di-iso-propylphenyl)(1,6,7,12- tetraphenoxy)(3,4,9,10-perylene-diimide) ([0025] see: N, N'-Bis(2,6-diisopropylphenyl)-1,6,7,12-tetraphenoxyperylene-3,4:9,10-tetracarbonic acid diimide); and 
wherein said one or more compounds derived from the fluorone family is selected from the group consisting of Rhodamine 6G, Rhodamine 101 or a mixture thereof ([0032] see: benzoic Rhodamine 6G).  

Regarding claim 19 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 9, 
wherein said one or more phenothiazine compounds substituted with alkyl and/or alkyl amine groups is Toluidine Blue; 
wherein said one or more phenoxazine compounds is Nile Blue A ([0023] see: Nile Blue); and 
wherein said one or more anthraquinone compounds substituted with alkyl amine groups is Oil Blue N.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck’191 (US 2015/0144191), in view of Azumada (US 2013/0098443) and in view of Declerck’018 (US 2015/0129018) as applied to claims 1-10, 15, and 17-19 above, and in further view of Hammermann et al (US 2012/0138125).

Regarding claims 11 and 12 modified Declerck’191 discloses the  Luminescent solar concentrator according to claim 1, but does not explicitly disclose wherein, in said at least one second sheet, said at least one second photoluminescent organic compound is present in said matrix of a transparent material in a quantity within the range 5 ppm to 150 ppm or wherein, in said at least one third sheet, said at least one third, optionally photoluminescent, organic compound is present in said matrix of a transparent material in a quantity within the range 10 ppm to 100 ppm, but Declerck’191 teaches the concentration of the photoluminescent organic compounds is dependent on the volume of said sheets (Declerck’191, [0047]).7
Hammermann discloses a luminescent solar concentrator comprising three stacked sheets (Fig. 1, [0020] see: F1, F2, F3) of different fluorescent dyes which are provided in concentrations of 10 to 20,000 ppm, preferably 50 to 1000 ppm, and even more preferably from 100 to 500 ppm (paras [0179]-[0180]).
Hammermann and Declerck’191 are combinable as they are both concerned with the field of luminescent solar concentrators.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the luminescent solar concentrator of Declerck’191 in view of Hammermann to provide said at least one second photoluminescent organic compound and said at least one third, optionally photoluminescent, organic compound in the respective second and third sheets in a quantity within a range of 100 to 500 ppm as taught by Hammermann (paras [0179]-[0180]) as such a range is a preferable range for the inclusion of photoluminescent organic compounds in transparent matrix materials. Furthermore, the range of 100 to 500 ppm as taught by Hammermann substantially overlaps the ranges of 5 ppm to 150 ppm and 10 ppm to 100 ppm as claimed in claims 11 and 12. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 13 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 1, but does not explicitly disclose wherein each of said at least one first sheet, at least one second sheet, and at least one third sheet has a thickness within the range of 1 mm to 8 mm.
Hammermann discloses a luminescent solar concentrator comprising three stacked sheets (Fig. 1, [0020] see: F1, F2, F3) of different fluorescent dyes and teaches in para [0179] teaches each sheet can be 1 to 20 mm in thickness and preferably 1 to 10 mm in thickness. 
Hammermann teaches the concentration of photoluminescent organic compounds and absorbance over the layer thickness in each of the sheets is a variable that can be modified by varying the dimensions of the sheets, including the thickness (Hammermann, [0179]).
As such, the concentration of photoluminescent organic compounds and absorbance over each of the first sheet, second sheet, and third sheet of the luminescent solar concentrator of Declerck’191 is a variable that can be modified, among others, by varying each of a thickness of said first sheet, second sheet, and third sheet where each thickness would have each been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, each of a thickness of said first sheet, second sheet, and third sheet cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, each of a thickness of said first sheet, second sheet, and third sheet in the luminescent solar concentrator of Declerck’191 to obtain the desired concentration of photoluminescent organic compounds and absorbance over each of the first sheet, second sheet, and third sheet (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Furthermore, the thickness range of 1 to 20 mm for each sheet as taught by Hammermann in para [0179] entirely encompasses applicant’s claimed range of 1 to 8 mm in claim 13. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Declerck’191 et al (US 2015/0144191), in view of Azumada (US 2013/0098443) and in view of Declerck’018 (US 2015/0129018) as applied to claims 1-10, 15, and 17-19 above, and in further view of Hebrink et al (US 2014/0083481).

Regarding claim 14 modified Declerck’191 discloses the luminescent solar concentrator of claim 1, and Azumada further teaches where a frame of photovoltaic devices (or solar cells) are disposed in contact with the outer sides of the luminescent solar concentrator to form a photovoltaic device (Azumada, [0046] Fig. 1 see: solar cells 12 disposed in frame 13 around the outer edge of plate member 30). 
Modified Declerck’191 does not explicitly disclose wherein the plurality of photovoltaic cells (or solar cells) are connected in series to a multimeter.
Hebrink teaches in solar cell modules, it is usual practice to connect photovoltaic cells in series and measure their power output with a multimeter (Hebrink, [0023], [0161] Fig. 2).
Hebrink and modified Declerck’191 are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic device of modified Declerck’191 in view of Hebrink such that the plurality of photovoltaic cells (or solar cells) of modified Declerck’191 are connected in series to a multimeter as taught by Hebrink (Hebrink, [0023], [0161] Fig. 2) as Hebrink teaches this is usual practice for combining the power output of the solar cells where multimeters are further used to measure the output power of the solar cell string (Hebrink, [0023], [0161] Fig. 2).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Declerck’191 et al (US 2015/0144191), in view of Azumada (US 2013/0098443) and in view of Declerck’018 (US 2015/0129018) as applied to claims 1-10, 15, and 17-19 above, and as further evidenced by Refractive index database (Refractive Index Database, <https://refractiveindex.info/?shelf=organic&book=poly(methyl_methacrylate)&page=Szczurowski>).

Regarding claim 16 modified Declerck’191 discloses the Luminescent solar concentrator according to claim 6, wherein said transparent material is a transparent polymer selected from the group consisting of poly(methyl methacrylate, impact-resistant poly(methyl methacrylate, or mixtures thereof ([0048] see: polymer material may be PMMA), and regarding the claim 16 limitation “wherein said transparent material has a refractive index within the range 1.30 to 1.70”, Refractive index database teaches that the refractive index for  polymethylmethacrylate (PMMA) is 1.49. Refractive index is an inherent material property, and therefore, the PMMA transparent polymer of Declerck’191 will inherently display the recited refractive index of 1.49 as evidenced by Refractive index database. See MPEP 2112.

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.
In particular, applicant's arguments bridging pages 8-9 of the response dated 25 July 2022 and entered with the response dated 22 August 2022 where applicant argues regarding claim 1 that the interfaces of the claimed sheets are materially different (direct contact vs adhesion) than those of the coextruded sheets of Declerck’019 are not found persuasive. Applicant's arguments are not found persuasive as the alleged differences between the prior art of Declerck’019 and the claimed luminescent solar concentrator of claim 1 are not mutually exclusive and not absent in the prior art of Declerck’019. The polymer films in the coextruded polymer sheet of Declerck'019 are adhered to each other at their adjoining interfaces through the coextrusion process, but they are also in direct contact (directly adjacent) with each other. Applicant's argument that the separate cast structures of the claimed sheets are not adhered to each other is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It's not clear at this time that applicant's instant specification has written support for the negative limitation of the sheets being "not adhered".
Applicant’s further arguments with respect to claims 1 and 6-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lin et al (WO 2015/023574) in para [0196] describes a luminescent solar concentrator having chromophores in separate wavelength conversion layers paired to neutralize color and give a neutral luminescent solar concentrator. For instance, in a two wavelength conversion layer concentrator, one layer may have one or more chromophores that provide a colored emission and the other layer may have one or more chromophores that provide a colored emission, but the combination of the two layers provides a net neutral device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726